[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO SET ASIDE VERDICT OR ADDITUR
In this case the jury found for the plaintiff as follows:
$8,347. past economic damages
2,000. past non-economic damages
700. future economic damages
5,000. future non-economic damages
Total $16,047
The plaintiff, age 47, fell on June 4, 1987 while descending the stairs in a multiple tenancy dwelling. It was agreed that she was an invitee, visiting her daughter who lived on the third floor.
There was much differing evidence as to how and why she fell.
Also, there were controverting medical reports as to her injuries. Examination by several doctors found no objective signs of injury, with the exception of bruises. The history also revealed that she had suffered a 10% injury to her cervical spine in an earlier 1981 accident. She also had a past history of migraine headaches. In 1964 she suffered a back injury in an automobile accident. Subsequent to the accident in the present case, she slipped on ice in November, 1989.
In view of the foregoing, the court finds no reason to disturb the jury's verdict.
Wherefore the Motion to Set Aside the Verdict, and the Motion for an Additur, are denied.
WRIGHT, J. TRIAL REFEREE